RESOLUCIÓN
El 6 de febrero de 2015 emitimos una Resolución en la que ordenamos al Ledo. Gilberto Rodríguez Zayas corregir las deficiencias señaladas en el Informe de la Oficina de Inspección de Notarías, incluyendo la reconstrucción de los Protocolos correspondientes a los años naturales 1999 y 2000. Le ordenamos, además, que informara si su incumplimiento había causado daños a alguna persona o había sido objeto de pleito o controversia. Se le apercibió que no cumplir con lo ordenado podría conllevar sanciones adicionales, incluyendo la separación de la práctica de la abogacía y de la notaría.
El 11 de marzo de 2015 el licenciado Rodríguez Zayas solicitó una prórroga de 45 días, la cual se le concedió el 14 de abril de 2015. Aún hoy no ha comparecido. Por consiguiente, se suspende indefinidamente y de inmediato al querellado, Ledo. Gilberto Rodríguez Zayas, del ejercicio de la notaría. Además, se le ordena que no más tarde de los veinte días siguientes a la fecha de notificación de esta Resolución, muestre causa por la que no deba ser suspendido inmediata e indefinidamente del ejercicio de la profesión.
El Alguacil de este Tribunal deberá incautarse del sello y la obra notarial del abogado suspendido y entregarlos al *301Director de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.
Por último, atendido el señalamiento de una deficiencia arancelaria, se refiere este asunto al Secretario de Justicia para la acción que éste entienda que corresponde.

Notifíquese personalmente.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo